Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-4, 6-9, 11-14 are presented for examination. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.

DETAILED ACTION
                                                Claim Interpretation
Claim interpretation under 35 U.S.C. 112(f) for claim 1 is maintained for the reasons presented in the previous office action.
Applicant is reminded that claim interpretation under 35 U.S.C 112(f) simply allows the claims to be read in conjunction with the underlying structure covered in the specification. It is not a claim rejection.



Claim Rejections - 35 USC § 103
      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dambal et.al. (U.S Patent Application Publication 2017/0277545; hereinafter “Dambal”; Reference cited as prior art in previous office action) in view of Zimmer et.al (U.S Patent Application Publication 2009/0319763; hereinafter “Zimmer”).  

Regarding claims 1, 6, 11 Dambal discloses an information handling system comprising:
 a processor [“server component may be a single-processor system including one CPU 201...” 0023; Fig.2]; 
or more storage resources communicatively coupled to the processor [“...storage devices...” 0020;” server component may be a single-processor system including one CPU 201, or a multi-processor system including two or more CPUs 201..”, 0023;0026; “..Southbridge controller 208 may be further coupled to one or more storage controllers 214 via parallel bus 211...” 0027; “each storage device that is connected to the storage controller...” 0036];
 a storage interface for controlling the one or more storage resources [“...Storage controller 214 may include any system, apparatus, or device operable to manage the communication of data between one or more storage devices and the server component…” 0027];
       a basic input/output system (BIOS) comprising a program of instructions executable by the processor and configured to cause the processor to initialize one or more information handling resources of the information handling system[ “BIOS 212 is a set of software instructions, typically implemented as firmware, that provide an interface that allows an operating system, and the software programs that comprise the operating system, to communicate with the hardware capabilities of the server component….“, 0030; 0045], the BIOS further configured to determine identities of each of the one or more storage resources and which of the one or more storage resources comprises a bootable operating system [“In certain embodiments, the software instructions installed during step 310 include instructions that specify a device address, such as a SAS (Serial Attached SCSI) address, for each storage device that is connected to the storage controller…”, 0036; (i.e. the address information of the storage device corresponds to the respective identities of the devices and it is included in the instructions installed for each physical drive );  “the BIOS determines the storage drives that have bootable operating systems installed on them…the BIOS proceeds to determine, at step 320, whether each of the storage devices identified in step 310 by the storage controller in the UEFI instructions corresponds to a bootable drive…With physical storage device information for each bootable drive, the BIOS specifies this information through modification of the provided UEFI instructions.  The BIOS traverses the storage devices listed in the provided UEFI instructions in search of instructions corresponding to bootable storage devices…”, 0037-0038; (i.e determining whether each of the identified storage devices is a bootable device); and
a management controller[ “Management Controller (BMC) 218”,0029; Fig.2] communicatively coupled to the processor and configured to provide one or more management interfaces for management of the information handling system, and further configured to[ “BMC 218 may be utilized to monitor the physical and operational state of the server component and its connected components using sensors. In certain embodiments, BMC 218 includes the ability to interface with a management interface that allows various aspects of the server component to be administered remotely…” 0032]; and
        receive information regarding identities of each of the one or more storage resources and which of the one or more storage resources comprises the bootable operating system [0035;”.. the software instructions installed during step 310 include instructions that specify a device address, such as a SAS (Serial Attached SCSI) address,” 0036; 0038; “the BMC of the server component is utilized for identifying the drive bays that are loaded with bootable storage devices. At step 340, the BMC utilizes the UEFI software instructions provided by the storage controller and modified by the BIOS in determining the drive bays to be indicated as containing booted and/or bootable storage devices. The BMC cycles through all of the UEFI drive handles reported by the storage controller.  For each drive handle, the BMC determines whether the BIOS has indicated, via the UEFI instruction modifications generated at step 330, that the storage device associated with the drive handle is bootable. The BMC identifies drive bays with a bootable storage devices by matching the SAS address provided in the drive handle for the bootable storage device with SAS address information provided by the storage controller”, 0040; Fig. 4 (i.e. retrieving the unique address information of the storage device to determine whether the storage device comprises a bootable operating system)];    and 
  communicate via the one or more management interfaces an alert indicating which of the one or more storage resources comprises the bootable operating system [0032;” 0039; “...At step 340, the BMC utilizes the UEFI software instructions provided by the storage controller and modified by the BIOS in determining the drive bays to be indicated as containing booted and/or bootable storage devices. In certain embodiments, the BMC cycles through all of the UEFI drive handles reported by the storage controller. .. If the BMC identifies a bootable storage devices based on this information, the BMC utilizes the device address information, provided in certain embodiments by the storage controller as part of the BlockIO protocol at step 310, to determine the drive bay in which the bootable storage device is loaded…”, 0040;” the BMC activates a visual indicator that identifies drive bays with bootable storage devices. In certain embodiments, the visual indicators are status lights. As described, the status light associated with each drive bay may be generated by the backplane and conducted to the front of the server component using light guides that may be components of the chassis or component of the storage device itself. …the visual indicators generated by the BMC are reflected in the output of the remote management interface described above”, 0041; (i.e.  the visual indicators providing an alert indicating the bootable drive bays of the respective storage devices)].  

However Dambal does not expressly disclose during the initialization process   determining a presence of an Extensible Firmware Interface (EFI) file associated with an operating system loader on the one or more storage resources.

 In the same field of endeavor (e.g. providing initialization enhancements for a computing platform during the early boot phase to save time during the boot process), Zimmer teaches during an initialization process, 
determining a presence of an Extensible Firmware Interface (EFI) file associated with an operating system loader on the one or more storage resources[“BIOS code, such as EFI code, not only provides an initialization platform,..”, 0018; “the platform includes an Extensible Firmware Interface (EFI) environment,.. an EFI environment supports initialization of a system and provides services to an OS via a series of phases..”, 0023; “…A device path is often used to define a programmatic path to a device or file…a device (i.e. initializing the devices associated with OS loader during the early boot phase by determining the presence of their respective EFI file)  ]

 It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Dambal with Zimmer. Zimmer’s teaching of initializing/ starting the devices during the pre-EFI (PEI) phase will substantially improve Dambal’s system to reduce the boot time by starting the devices associated with the OS loader in the PXE phase and other connection tasks earlier in the Driver Execution Environment (DXE) phase [0030].
Regarding claims 2, 7, 12 Dambal discloses, wherein the alert comprises an indication by a visual indicator associated with a storage resource indicating the storage resource comprises the bootable operating system or is within a virtual storage resource comprising the bootable operating system [0040-0041].  
Regarding claims 3, 8, 13 Dambal discloses, wherein the alert comprises communication of information regarding the one or more storage resources comprising the bootable operating system to a management interface [0041; 0049].  
Regarding claims 4, 9, 14 Dambal discloses wherein the management controller is configured to receive information from the BIOS regarding identities of each of the one .  

Response to Arguments
    Applicant’s arguments with respect to claim(s) 1, 6, 11 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
Conclusion
       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al., U.S Patent Application Publication 2013/0138941 teaches, a method and apparatus to control booting of a computer system depending on supportability of an extensible firmware interface (EFI). 
 
Hobson, U.S Patent Application Publication 2006/0020780, teaches a system and a method pertain to launching an EFI utility during a boot process of a computer system, and building an EFI layer that resides between an operating system of the computer system and a legacy basic input/output system (BIOS) of the computer system using the EFI utility. 


   Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on 8:30AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187                                                                                                                                                                                             
/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187